Citation Nr: 1544729	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  08-39 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Service connection for diabetes mellitus type 2, to include as due to herbicide exposure. 

2.  Service connection for coronary artery disease, to include as due to herbicide exposure or diabetes mellitus type 2. 

3.  Service connection for diabetic retinopathy, to include as due to herbicide exposure or diabetes mellitus type 2. 

4.  Service connection for peripheral vascular disease (PVD), to include as due to herbicide exposure or diabetes mellitus type 2. 

5.  Service connection for influenza, claimed as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs
ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

On the December 2008 VA Form 9, the Veteran marked the appropriate line to indicate that he desired a hearing before the Board at the RO, and wrote that he wished to be scheduled for a videoconference Board hearing.  The Veteran was scheduled for a Board hearing in December 2010, which he requested to be postponed.  The Veteran was then scheduled for a Board hearing in June 2011, which he requested to be rescheduled.  Finally, the Veteran was scheduled for a Board hearing in August 2011, which he cancelled.  Accordingly, the Board finds that the Veteran's request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704 (2015).

In August 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) to verify the Veteran's exposure to herbicides during service.  This was accomplished and the Board finds that the AOJ substantially complied with the August 2014 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The issue of service connection for PVD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran was exposed to herbicide agents during service in the Korean demilitarized zone (DMZ).

2. The Veteran has current disabilities of diabetes mellitus type 2, coronary artery disease, and non-proliferative diabetic retinopathy. 

3. Diabetes mellitus type 2 and coronary artery disease are associated with herbicide exposure.

4. The Veteran's diabetic retinopathy was caused by the service-connected diabetes mellitus type 2.

5. The Veteran does not have a current disability of influenza.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for diabetes mellitus type 2 as due to herbicide exposure are met.  
38 U.S.C.A. §§ 1110, 1112, 1116, 1154, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for coronary artery disease as due to herbicide exposure are met. 
38 U.S.C.A. §§ 1110, 1112, 1116, 1154, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for diabetic retinopathy as secondary to the service-connected diabetes mellitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

4. The criteria for service connection for influenza have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

In this case, the Board is granting service connection for diabetes mellitus type 2, coronary artery disease, and diabetic retinopathy, which constitutes a full grant of the benefits sought on appeal with respect to these claims.  As there remains no aspect of these claims to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

With respect to the claim for service connection for influenza, the Veteran was provided with a December 2009 notice letter sent prior to readjudication of the claim in the August 2011 supplemental statement of the case.  The December 2009 letter notified the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

As to the duty to assist, the Board finds that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, Social Security Administration (SSA) disability records, post-service VA and private treatment records, and the Veteran's written statements in support of the current appeal.  

VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  

The Board finds that a VA examination is not necessary for the disposition of the issue of service connection for influenza.  As will be discussed in detail below, the weight of the evidence demonstrates that the Veteran does not have a current disability of influenza.  There is sufficient medical evidence in this case to make a decision with regard to service connection for influenza.  The service treatment records, private treatment records, and VA treatment records associated with the claims file provide a complete picture showing no complaints, treatment, or diagnosis of influenza.  Accordingly, the Board finds that the evidence of record is sufficient to decide the claim and no VA examination or opinion is warranted.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); McLendon, 20 Vet. App. 79.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Legal Authority

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: 
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 
557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, influenza is not one of the "chronic diseases" under 38 C.F.R. 
§ 3.309(a); therefore, the "chronic disease" presumptive provisions of 38 C.F.R. 
§§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claim for service connection for influenza.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the evidence must show the following: (1) service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the disease manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  The list of diseases associated with exposure to certain herbicide agents includes ischemic heart disease (including atherosclerotic cardiovascular disease and coronary artery disease).  See 38 C.F.R. § 3.309(e).

The Department of Defense has also confirmed to VA that Agent Orange was used along the DMZ in Korea from April 1968 to July 1969.  Fields of fire between the front line defensive positions and the south barrier fence were defoliated.  The size of the treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the civilian control line.  According to the Department of Defense, there was no indication that herbicides were sprayed in the DMZ itself.  Herbicides were applied through hand spraying and by hand distribution of pelletized herbicides.  Although restrictions were put in place to limit potential for spray drift, run-off, and damage to food crops, records indicate that the effects of spraying were sometimes observed as far as 200 meters down wind. 

Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain veterans who served in Korea. Specifically, VA added a new paragraph (iv) to 38 C.F.R. § 3.307(a)(6) that reads as follows:

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  

38 C.F.R. § 3.307(a)(6)(iv); see also 38 C.F.R. § 3.814(c)(2) (2015).

Pursuant to 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau, 492 F.3d at 1376-77.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Diabetes Mellitus Type 2 
and Coronary Artery Disease

The Veteran contends that service connection for diabetes mellitus type 2 and coronary artery disease is warranted as due to in-service exposure to herbicides.  Specifically, the Veteran stated that he served in the DMZ from March 1966 to September of 1967 and was exposed to herbicides during guard duty along the perimeter fence at Camp Kaiser, which was located less than one mile from the DMZ in Korea.  See e.g., August 2014 VA Form 21-4138. 

The Board finds that the Veteran has current disabilities of diabetes mellitus type 2 and coronary artery disease.  VA treatment records show diagnoses of diabetes mellitus type 2 and coronary artery disease.  See e.g., February 2009 VA treatment record.

The Board finds the evidence to be in relative equipoise on the factual question of whether the Veteran was actually exposed to herbicides during service, specifically, while stationed at Camp Kaiser near the DMZ in Korea from March 1966 to September 1967.  Service personnel records show that the Veteran served with the first battalion of the 17th infantry division in Korea from March 17, 1966 to September 28, 1967.  Evidence weighing in favor of a finding of actual exposure to herbicides includes statements submitted from three individuals, including two who served at Camp Kaiser during the period at issue.  In a February 2009 statement, D.L.H. stated that he served in Korea from December 1966 to February 1968 and was a squad leader.  D.L.H. indicated that on one or two occasions he personally observed defoliants being sprayed at Camp Kaiser, and indicated that there was constant exposure to the chemicals during the course of routine duty assignments.  Also in February 2009, B.W.H. reported that he served at Camp Kaiser from March 1967 to January 1968 and that he witnessed soldiers spraying herbicides along the fence.  He asserted that he could smell the chemicals and that he had photographs of the camp with green grass and trees, but everything outside the camp brown.  The Veteran provided a photograph of Camp Kaiser showing barrels that the Veteran asserted to have contained herbicides.  The Veteran submitted an abstract which cited a 1969 report about the heavy use of herbicides along the southern edge of the Korean demilitarized zone between 1968 and 1969.  The abstract also made reference to test spraying in 1967.  

Evidence weighing against a finding of actual exposure to herbicides includes a July 2015 VA formal finding that the Veteran's herbicide exposure has not been corroborated because there is no evidence that tactical herbicides were used, tested, stored, or buried in Korea prior to April 1968.  Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran was in fact exposed to herbicide agents during service while at Camp Kaiser.  See 38 C.F.R. §§ 3.307, 3.309.  

Because diabetes mellitus type 2 and coronary artery disease are presumptively associated with herbicide exposure, service connection for diabetes mellitus type 2 and coronary artery disease as a result of herbicide exposure is warranted on a presumptive basis.  38 U.S.C.A. § 5107; 38 C.F.R.  § 3.102.  Because service connection is granted on a presumptive basis, no further discussion is required with respect to other theories of entitlement to service connection.

Service Connection for Diabetic Retinopathy

The Veteran contends that service connection for diabetic retinopathy is warranted as secondary to diabetes mellitus type 2.  Alternatively, the Veteran asserts that diabetic retinopathy is related to in-service herbicide exposure.  Service connection for diabetes mellitus type 2 has been granted in this Board decision.

The Board finds that the Veteran has a current disability of diabetic retinopathy.  VA treatment records show a diagnosis of non-proliferative diabetic retinopathy.  See e.g., November 2009 VA treatment record. 

The Board finds that the evidence is in relative equipoise as to whether diabetic retinopathy was caused by the service-connected diabetes mellitus type 2.  Non-proliferative diabetic retinopathy is defined as the retinal changes associated with diabetes mellitus, which is usually seen in the early stages of the condition.  See Dorland's Illustrated Medical Dictionary 1634 (32d ed. 2012).  A November 2009 VA treatment record shows a diagnosis of diabetes mellitus type 2 with non-proliferative diabetic retinopathy.  This indicates that the retinopathy is related to the service-connected diabetes mellitus type 2.  The record does not contain any evidence that the Veteran's retinopathy is not related to the service-connected diabetes mellitus type 2.  

For the reasons discussed above, and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for diabetic retinopathy is warranted as secondary to the service-connected diabetes mellitus type 2.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.  Because the Board is granting service connection on a secondary basis, all other theories of entitlement to service connection are rendered moot. 
 
Service Connection for Influenza 

The Veteran contends that service connection for influenza is warranted as due to in-service herbicide exposure.  See e.g., May 2006 herbicide exposure questionnaire. 

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current disability of influenza.  The Veteran has asserted that he has influenza as a result of in-service herbicide exposure; however, VA and private treatment records during, and immediately prior to, the appeal period show no complaints, diagnosis of, or treatment for, influenza.  Contrary to the Veteran's current assertions for compensation purposes, an April 2006 VA treatment record shows that the Veteran denied fever and recurrent infections.  Such statement made by the Veteran for treatment purposes is highly probative on the question of whether he has recurring flu symptoms to constitute a current disability because the Veteran reported the history to physicians or other evaluating clinicians for the purposes of diagnosis and treatment, and are exceptionally trustworthy because he had a strong motive to tell the truth in order to receive proper medical care.  VA treatment records show that the Veteran declined the influenza vaccine on multiple occasions.  See e.g., October 2011, September 2012, October 2013, and November 2014 VA treatment records. 

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim). 

For the reasons discussed above, the Board finds that the weight of lay and medical evidence is against finding that the Veteran has a currently diagnosed influenza disability.  Accordingly, the criteria for service connection for influenza have not been met, and the claim must be denied.  38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

 
ORDER

Service connection for diabetes mellitus type 2, as due to herbicide exposure, is granted. 

Service connection for coronary artery disease, as due to herbicide exposure, is granted.

Service connection for diabetic retinopathy, as secondary to the service-connected diabetes mellitus type 2, is granted. 

Service connection for influenza is denied.


REMAND

Service Connection for PVD

The Veteran essentially contends that PVD is secondary to service-connected diabetes mellitus type 2 or coronary artery disease.  The Board notes that PVD is also referred to as peripheral artery disease (PAD).  Alternatively, the Veteran contends that PVD is related to in-service herbicide exposure.  This Board decision has granted service connection for diabetes mellitus type 2 and has found that the Veteran was exposed to herbicides during service.

A June 2003 VA examination report shows that the Veteran's heavy smoking and diabetes mellitus type 2 likely contribute to his progressive PVD symptoms; however, the June 2003 VA examiner did not provide a rationale for this opinion and did not indicate the likelihood that diabetes mellitus type 2 caused or aggravated (worsened beyond normal progression) the PVD.  As such, the June 2003 VA examiner's opinion is inadequate to establish service connection for PVD as secondary to the service-connected diabetes mellitus type 2.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that an opinion without any rationale against which to evaluate the probative value of his determination is inadequate).  Based on the foregoing, the Board finds that VA examination with opinion would assist in determining the etiology of the PVD.  

Accordingly, the issue of service connection for PVD is REMANDED for the following actions:

1. Schedule the relevant VA examination with opinion in order to assist in determining the etiology of the Veteran's peripheral vascular disease.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the 
2. 
facts and medical principles involved should be provided.  The examiner is requested to provide the following opinions: 

a. Is it at least as likely as not (i.e., probability of 50 percent or more) that peripheral vascular disease started in service or is related to active service, to include the established in-service exposure to herbicides?  

b. Is it as likely as not (i.e., probability of 50 percent or more) that diabetes mellitus type 2 caused the Veteran's peripheral vascular disease?

c. Is it as likely as not (i.e., probability of 50 percent or more) that diabetes mellitus type 2 aggravated (that is, permanently worsened in severity) caused the peripheral vascular disease? 

If it is the examiner's opinion that there is aggravation, the examiner should identify the baseline level of severity of peripheral vascular disease prior to onset of worsening, or by the earliest medical evidence created at any time between onset of worsening and receipt of medical evidence establishing the current level of severity.

3. Thereafter, the issue of service connection for peripheral vascular disease should be readjudicated.  If the benefit sought on appeal is not granted, the appellant should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


